t c memo united_states tax_court joan farr f k a joan heffington petitioner v commissioner of internal revenue respondent docket no filed date joan farr f k a joan heffington pro_se patrick a greenleaf for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following deficiencies in petitioner’s federal excise_taxes under sec_4958 and b for the years indicated 1all section references are to the internal_revenue_code code in effect for and the years at issue all rule references are to the tax_court rules_of_practice and procedure year sec_4958 dollar_figure dollar_figure dollar_figure findings_of_fact sec_4958 dollar_figure dollar_figure dollar_figure virtually all of the facts have been deemed established pursuant to rule f petitioner resided in kansas at the time she filed the petition at all relevant times including during and petitioner was the chief_executive_officer and a member of the board_of directors of the associa- tion for honest attorneys aha any work that petitioner did for aha during and was done at her residence petitioner had organized aha in as a nonprofit corporation under the laws of the state of kansas during that year petitioner also prepared and filed on behalf of aha an application with the internal_revenue_service irs for a determination that it qualified as an organization described in sec_501 that was exempt from federal_income_tax tax the irs granted that application and made that determination for each of the year sec_2010 sec_2011 and sec_2012 aha filed with the irs form 990-n e-postcard in which it reported that it continued to operate as a tax- exempt_organization described in sec_501 petitioner was its principal officer and its annual gross_receipts were less than dollar_figure aha did not file for any of the year sec_2010 sec_2011 and sec_2012 form_990-pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as private_foundation form_990-pf which must be filed annually by every private_foundation or sec_4947 trust that is treated as a private_foundation regardless of its revenues or assets nor did aha file for any of the year sec_2010 sec_2011 and sec_2012 form_4720 return of certain excise_taxes under chapter sec_41 and sec_42 of the internal_revenue_code form which must be filed by every private_foundation or sec_4947 trust that is treated as a private_foundation in the event certain excise_taxes under chapter sec_41 and sec_42 of the code are incurred aha filed a petition in the court for a declaratory_judgment under sec_7428 with respect to a notice_of_determination that respondent had issued to it on date thereby commencing the case at docket no 14562-15x in that 2we have taken judicial_notice of certain facts regarding certain irs forms and or certain irs instructions with respect to certain irs forms notice respondent determined to revoke effective date aha’s exemption from tax under sec_501 because respondent had determined that aha ha d not operated in accordance with the provisions of sec_501 during and aha maintained a checking account at verus bank in derby kansas aha checking account during those years petitioner had exclusive signature_authority for that checking account during and petitioner used the aha checking account to make certain purchases from certain third parties and certain cash withdrawals totaling dollar_figure dollar_figure and dollar_figure respectively specifically petitioner used the aha checking account in and to make certain purchases from certain department stores and grocery stores such as dillard’s walmart kwik shop kohl’s walgreens and dillons in addition petitioner used the aha checking account in and to make automobile-related purchases such as quiktrip a a auto salvage derby quick 3we have taken judicial_notice of certain facts relating to the notice_of_determination issued to aha on which the declaratory_judgment proceeding that aha commenced in the case at docket no 14562-15x is based 4attached as an appendix are tables that set forth all of the purchases from third parties that petitioner made with checks drawn on and all of the cash withdrawals that she made from the aha checking account totaling dollar_figure dollar_figure and dollar_figure during and respectively lube k-15 auto salvage and meineke petitioner also used the aha checking account in and to make certain home-related and real- estate-related purchases from certain stores such as slumberland westar energy lowes t s tree service gene’s stump grinding service dutch’s echostar dish allstate roberts overdoors inc lusco brick stone my construction and star lumber supply in addition petitioner used the aha checking account in and to make certain payments with respect to a usaa credit card petitioner also used the aha checking account in to make a dollar_figure payment to an animal clinic and a dollar_figure payment to st john’s military school for tuition for her son and another dollar_figure payment to that school in addition petitioner used the aha checking account in to pay dollar_figure for the exhuma- tion and dna testing of her father’s remains although petitioner used the aha checking account during and to make certain purchases from certain third parties and certain cash with- drawals totaling dollar_figure dollar_figure and dollar_figure respectively she did not report any income from aha in the individual tax_return that she filed for each of those years aha did not pay petitioner a salary during any of the year sec_2010 through nor did aha issue to petitioner form_w-2 wage and tax statement or any type of form_1099 for any of those years in addition aha did not file any form sec_941 employer’s quarterly federal tax_return form sec_941 or any form_940 employer’s annual federal unemployment futa_tax return form for any of the year sec_2010 sec_2011 and sec_2012 or for any periods within any of those years during the period through aha did not execute any promissory notes payable to petitioner and did not make any payments of interest to her respondent issued to petitioner a notice_of_deficiency notice for her taxable_year sec_2010 sec_2011 and sec_2012 in that notice respondent determined inter alia that during those taxable years petitioner a so-called disqualified_person had engaged in certain excess_benefit transactions with aha under sec_4958 totaling dollar_figure dollar_figure and dollar_figure respectively opinion we must decide whether to sustain respondent’s determinations in the notice petitioner has the burden of establishing that those determinations are erroneous see rule a 290_us_111 sec_7491 is inapplicable because it does not apply to taxes imposed by subtitle d of the code such as the taxes under sec_4958 that are at issue here before deciding whether to sustain respondent’s determinations in the notice we summarize the statutory framework within which we must make that decision sec_4958 imposes on each excess_benefit_transaction a so- called first-tier tax equal to percent of the excess_benefit the first-tier tax is required to be paid_by any disqualified_person as defined in sec_4958 with respect to that excess_benefit_transaction see sec_4958 sec_4958 defines the term excess_benefit_transaction to mean generally any transaction in which an economic benefit is provided by an applica- ble tax-exempt_organization directly or indirectly to or for_the_use_of any disquali- fied person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit the term excess_benefit means the excess referred to in sec_4958 as pertinent here sec_4958 defines the term disqualified_person to mean with respect to any transaction inter alia any person who was at any time during the 5-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization sec_4958 defines the term applicable_tax-exempt_organization in pertinent part to mean-- any organization which without regard to any excess_benefit would be described in paragraph of sec_501 and exempt from tax under sec_501 and any organization which was described in sec_4958 at any time during the 5-year period ending on the date of the transaction sec_4958 imposes a so-called second-tier tax equal to percent of the excess_benefit involved the second-tier tax will be imposed i n any case in which an initial first-tier tax is imposed by sec_4958 a on an excess_benefit_transaction and the excess_benefit involved in such transaction is not corrected within the taxable_period the second-tier tax imposed by sec_4958 is required to be paid_by any disqualified_person as defined in sec_4958 with respect to that excess_benefit_transaction sec_4958 defines the terms correction and correct for purposes of the second-tier tax imposed by sec_4958 to mean with respect to any excess_benefit_transaction undoing the excess_benefit to the extent possible and taking any additional measures necessary to place the organization in a financial position not worse than that in which it would be if the disqualified_person were dealing under the highest fiduciary standards 6the term applicable_tax-exempt_organization does not include a private_foundation as defined in sec_509 sec_4958 defines the term taxable_period for purposes of the second-tier tax imposed by sec_4958 to mean with respect to any excess_benefit_transaction the period beginning with the date on which the transaction occurs and ending on the earliest of-- a the date of mailing a notice_of_deficiency under sec_6212 with respect to the tax imposed by sec_4958 a or b the date on which the tax imposed by sec_4958 a is assessed we turn now to whether to sustain respondent’s determinations in the notice in doing so we must decide whether aha is an applicable_tax-exempt_organization as defined in sec_4958 whether petitioner is a disqualified_person with respect to aha as defined in sec_4958 whether during each of her taxable_year sec_2010 sec_2011 and sec_2012 petitioner engaged in excess_benefit transactions with aha as defined in sec_4958 totaling dollar_figure dollar_figure and dollar_figure respectively and whether petitioner corrected the excess_benefits involved in those respective excess_benefit transactions within the taxable_period as defined in sec_4958 first-tier tax under sec_4958 applicable_tax-exempt_organization in petitioner prepared and filed on behalf of aha an application with the irs for a determination that it qualified as an organization described in sec_501 that was exempt from tax the irs granted that application and made that determination for each of the year sec_2010 sec_2011 and sec_2012 aha filed with the irs form 990-n e-postcard in which it reported that it continued to operate as a tax- exempt_organization described in sec_501 petitioner was its principal officer and its annual gross_receipts were less than dollar_figure aha did not file for any of the year sec_2010 sec_2011 and sec_2012 form_990-pf which must be filed annually by every private_foundation or sec_4947 trust that is treated as a private_foundation regardless of its revenues or assets nor did aha file for any of those years form_4720 which must be filed by every private_foundation or sec_4947 trust that is treated as a private_foundation in the event certain excise_taxes under chapter sec_41 and sec_42 of the code are in- curred aha filed a petition in the court for a declaratory_judgment under sec_7428 with respect to a notice_of_determination that respondent had issued to it on date thereby commencing the case at docket no 14562-15x in that notice respondent determined to revoke effective date aha’s exemption from tax under sec_501 because respondent had determined that aha ha d not operated in accordance with the provisions of sec_501 petitioner does not dispute respondent’s determinations in the notice that during each of the year sec_2010 sec_2011 and sec_2012 aha was an applicable_tax-exempt_organization as defined in sec_4958 on the record before us we find that throughout the period commencing with its inception in though date the irs treated aha as an organization described in sec_501 that was exempt from tax on that record we further find that during each of the year sec_2010 sec_2011 and sec_2012 aha was an applicable_tax-exempt_organization as defined in sec_4958 disqualified_person during and petitioner was the chief_executive_officer and a member of the board_of directors of aha during those years she had exclusive signature_authority for the aha checking account at verus bank petitioner does not dispute respondent’s determinations in the notice that during each of the year sec_2010 sec_2011 and sec_2012 she was a disqualified_person with respect to aha as defined in sec_4958 on the record before us we find that during each of the year sec_2010 sec_2011 and sec_2012 petitioner was in a position to exercise substantial influence over the affairs of aha see sec_53_4958-3 to foundation excise_tax regs persons deemed to have substantial influence over an organization include voting members of the governing body presidents chief executive officers and treasur- ers on that record we further find that during each of those years petitioner was a disqualified_person with respect to aha as defined in sec_4958 excess_benefit transactions during and petitioner used the aha checking account to make certain purchases from certain third parties and certain cash withdrawals totaling dollar_figure dollar_figure and dollar_figure respectively petitioner disputes respondent’s determinations in the notice that those purchases and those cash withdrawals are excess_benefit transactions as defined in sec_4958 in support of her position petitioner advances the following three contentions each of the payments to third parties for the purchases at issue was for a business or an exempt_purpose of aha each of those payments and each of the cash withdrawals at issue constituted compensation that aha owed petitioner for services that she had rendered for aha during years prior to and or 7see supra note each of the payments at issue and each of the cash withdrawals at issue represented the repayment by aha of certain loans that petitioner had made to aha during years prior to in support of the contentions that petitioner advances in support of her position she relies on her testimony and certain documentary_evidence with respect to petitioner’s testimony on which she relies we found her testimony to be general conclusory vague self-serving uncorroborated and or not credible in certain material respects we are not required to and we shall not rely on peti- tioner’s testimony to establish her position or any of the contentions that she advances in support of her position that none of the purchases from certain third parties and certain cash withdrawals totaling dollar_figure dollar_figure and dollar_figure respectively that she made during and is an excess_benefit_transaction as defined in sec_4958 see eg 87_tc_74 with respect to certain documentary_evidence on which petitioner relies we found that evidence to be questionable not reliable not credible and or otherwise not persuasive we are not required to and we shall not rely on any such 8petitioner prepared at least some of the documentary_evidence on which she relies after respondent began an examination of her taxable_year sec_2010 sec_2011 continued documentary_evidence to establish petitioner’s position or any of the contentions that she advances in support of her position that none of the purchases from certain third parties and certain cash withdrawals totaling dollar_figure dollar_figure and dollar_figure respectively that she made during and is an excess_benefit_transaction as defined in sec_4958 on the record before us we find that petitioner has failed to carry her burden of establishing that none of the purchases from certain third parties and certain cash withdrawals totaling dollar_figure dollar_figure and dollar_figure respec- tively that she made during and is an excess_benefit_transaction as defined in sec_4958 based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of establishing error in respondent’s deter- minations in the notice that there are deficiencies of dollar_figure dollar_figure and dollar_figure under sec_4958 for her taxable_year sec_2010 sec_2011 and sec_2012 respectively continued and second-tier tax under sec_4958 petitioner does not dispute that she has not corrected within the taxable_period the excess_benefit involved in each excess_benefit_transaction see sec_4958 in which respondent determined she engaged during each of the year sec_2010 sec_2011 and sec_2012 and as a result of which respondent determined a deficiency under sec_4958 for each of those years that we have sustained we presume that petitioner does not dispute those matters because it is her position that she did not engage in any excess_benefit_transaction with aha during or on the record before us we find that petitioner has not corrected within the taxable_period the excess_benefit involved in each excess_benefit_transaction in which respondent determined she engaged during each of the year sec_2010 sec_2011 and sec_2012 and as a result of which respondent determined a deficiency under sec_4958 for each of those years that we have sustained based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of establishing error in respondent’s deter- minations in the notice that there are deficiencies of dollar_figure dollar_figure and dollar_figure under sec_4958 for her taxable_year sec_2010 sec_2011 and sec_2012 respectively to reflect the foregoing decision will be entered for respondent appendix checks drawn on aha’s checking account during checks used for petitioner’s personal expenses date of check check no payee dillards quiktrip cingular wireless a a auto salvage allstate dr scott landes dillons dillons hollister quiktrip dillons kountry kupboard gary shawalter kwik shop dillons kwik shop dillons quiktrip walmart amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date of check check no payee total derby quick lube walmart kwik shop usaa credit card dillons rods walmart checks used to obtain cash for petitioner amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure check no date of check amount dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure grand total dollar_figure payee verus bank verus bank verus bank joan heffington checks drawn on aha’s checking account during checks used for petitioner’s personal expenses date of check check no payee --- dillons stamps misc quiktrip westar energy walmart improv slumberland drc walmart walmart penny’s walmart walgreens quiktrip dillons walmart usaa credit card quiktrip st john’s military school amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date of check check no payee t s tree service gene’s stump grinding service dillons el paso animal clinic walmart dutch’s great clips walmart walmart kohls hollister rollins echostar dish ryan lawn tree lowes walmart sedgwick co treasurer meineke car care st john’s military school walmart amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date of check check no payee amount --- total --- --- --- --- --- central mississippi crematory inc medscreens inc dillons perfect memorials joel osteen subway dillons penny’s dish k-15 auto salvage walmart lowes o’reilly auto braums at t solutions lowes dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure checks used to obtain cash for petitioner date of check check no --- payee verus bank joan heffington cash amount dollar_figure dollar_figure dollar_figure payee check no date of check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total grand total dollar_figure joan heffington joan heffington joan heffington joan heffington joan heffington checks drawn on aha’s checking account during checks used for petitioner’s personal expenses date of check check no payee total --- --- --- --- motor mint cars my construction roberts overdoors inc lusco brick stone star lumber supply dillons lowes quiktrip walmart quiktrip kwik shop checks used to obtain cash for petitioner date of check check no payee --- --- --- cash joan heffington cash joan heffington joan heffington amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date of check check no payee amount --- cash from deposit slip joan heffington dollar_figure dollar_figure total dollar_figure grand total dollar_figure ---
